By the Court, Crockett, J.:
The plaintiff, recovered a judgment for two dollars-against the defendant, in an action for slander; and her
*634costs, including one hundred dollars allowed by the Court for counsel fees, were taxed at five hundred and nineteen dollars and twenty-five cents, for which she had judgment. Her attorney of record, entertaining a doubt whether the judgment for costs could be maintained, and also as to the solvency of the defendant, accepted two hundred dollars by way of compromise, and caused satisfaction of the judgment to be entered. The plaintiff, on notice and affidavits, moved to vacate the entry of satisfaction and for leave to issue execution on the judgment, on the ground that her attorney had no authority to enter satisfaction, except upon full payment. The motion was denied and the plaintiff appeals. In his counter affidavit the attorney explicitly states that the plaintiff was fully informed of the terms of the proposed compromise, and that his “entire action in« the premises was by the full consent and knowledge of his client, the said Mrs. Fuller.” On the other hand, the plaintiff deposes that she explicitly refused to accede to the compromise, and so informed the attorney. Each is somewhat corroborated in certain particulars by other witnesses; but the Court below appears to have solved the doubt as to the disputed fact in favor of the defendant,» and we cannot say that it erred in doing so. In this view of the case it. is unnecessary for us to express any opinion on the questions ,of law discussed by counsel.
Order affirmed. Bemittitur forthwith.
■ Mr. Justice Rhodes did not express an opinion.